       Case 8:19-cr-00161-PWG Document 12-1 Filed 05/10/19 Page 1 of 2




                                        ATTACHMENT A

                                   STIPULATION OF FACTS

         The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven thefollowingfacts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this mailer proceeded to trial.


        Beginning at least in or around January 2017, and continuing through at least in or around
October 2018, the Defendant, PHILIP ELLIOTT BRYANT ("BRYANT"), combined,
conspired, confederated, and agreed with others to distribute and possess with intent to distribute
controlled substances, including at least 500 grams or more of a mixture or substance containing
a detectible amount of cocaine.

         During the course of the conspiracy, BRYANT obtained deliveries of cocaine and
marijuana via mail delivered by the United States Postal Service. Bryant contacted Co-Conspirator
I to order cocaine and marijuana, and Co-Conspirator I caused packages containing cocaine and
marijuana to be mailed from addresses in California to addresses in the District of Maryland that
BRYANT provided to Co-Conspirator I. BRYANT paid for the cocaine and marijuana, among
other ways, by sending packages of money to addresses in California provided by Co-Conspirator
I. BRYANT distributed the cocaine and marijuana he obtained from Co-Conspirator I in the
District of Maryland and elsewhere.

        On October 24,2018, a package containing cocaine intended for BRYANT was delivered
to Individual I in Silver Spring, Maryland. Individual I had previously accepted delivery of
multiple packages on behalf of BRYANT . BRYANT instructed Individual I to mark the packages
intended for him with "RTS" for "return to sender," to create the false impression that the packages
had been mailed to the address mistakenly. BRYANT texted Individual I on October 22, 23, and
24,2018, to check on the tracking and delivery of the package containing the cocaine. The package
contained a "brick" of957.34 grams of cocaine.

         On October 24,2018, a search of BRYANT's residence in Takoma Park, Maryland, and
of BRYANT's vehicle resulted in the seizure of controlled substances that BRYANT possessed
and intended to distribute, including cocaine, heroin, marijuana, and Tetrahydrocannabinol
("THC"), as well as packaging material, scales, and other items related to drug trafficking. A rolled
up dollar bill with residue of cocaine, which BRYANT used to ingest cocaine, was also located in
the residence. In total, 119.88 grams of cocaine, 48.03 grams of heroin, 768.21 grams of marijuana,
and 21.5 grams ofTHC were recovered from BRYANT's residence and vehicle.

        Large amounts of United States currency were seized from BRYANT's person, residence,
and vehicle. Specifically, a package was seized from BRYANT's vehicle containing $28,470 in
bundled United States currency, addressed to a location in California provided by Co-Conspirator
I. The currency was intended payment for controlled substances that Co-Conspirator 1 caused to
be delivered to BRYANT. In addition, $19,633 in United States currency was recovered from

Rev. August 2018
                                                 10
       Case 8:19-cr-00161-PWG Document 12-1 Filed 05/10/19 Page 2 of 2




BRYANT's residence, and $5,340 was rccovered from BRYANT's person, all of which
constituted proceeds of his drug trafficking.

        On October 24, 2018, BRYANT also possessed a 040 caliber, Hi-Point model JCP pistol
with a loaded magazine, bearing serial number X761771. BRYANT was at that time an unlawful
user of controlled substances, as defined in 21 U.S.c. S 802, and therefore prohibited from
possessing a firearm.

        SO STIPULATED:


                                          ~7!&
                                        Cc::atherine K. Dick
                                         Assistant United States Attorney



                                           111   ip Elliott Bryant



                                          D'::C::;=:)
                                          Allan Rombro, Esq.
                                          Counsel for Defendant




Rev. August 201 8
                                             II



                                                                                              ••
                                                                                              ,
